The respondent, the owner of certain premises situate in the city of Seattle, sued the appellant to recover possession. There was a trial before the court without a jury and findings of fact and conclusions *Page 57 
of law were made in favor of the respondent, and judgment entered thereon.
[1] The record fails to disclose any exceptions to either the findings of fact or conclusions of law. The only question raised is the sufficiency of the evidence to sustain the judgment. There being no exceptions taken to the findings of fact this question is not before us. Lawrence v. Mitchell, 140 Wn. 355,248 P. 882.
The judgment is therefore affirmed.